Michael s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 2, 2015

                                    No. 04-15-00041-CV

                     TEMPLETON MORTGAGE CORPORATION,
                                 Appellant

                                              v.

                                   Michael MIDDLETON,
                                          Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 10-422-A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
      The court reporter’s notification of late record is this date NOTED.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court